DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 19 2021 have been fully considered but they are not persuasive.
Regarding Rejection under AIA  35 U.S.C. § 103, the applicant has amended the claims to recite 
“a receiver that receives information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH), 
wherein an uplink data is capable of being scheduled in a symbol of the downlink signal;
a processor that does not perform transmission of the uplink data in the symbol when the uplink data is scheduled in the symbol”
The applicant argues, correctly, that neither Kim nor Bergstrom teaches symbols of a downlink signal that can be scheduled for uplink transmission.  However further search has identified a reference, Damnjanovic et. al. (US 2016/0119948 A1), that discloses “symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH), wherein an uplink data is capable of being scheduled in a symbol of the downlink signal,” Fig. 13 “1320” “D” “D/U” Para 169-173.  Damnjanovic discloses a frame allowing for dynamic switching between downlink and uplink symbols, Para 171-173.  A frame, subframe or other time period can be composed of “downlink symbols” and “flexible symbols,” where uplink instead of instead Para 171) and PBCVH (Para 88).
Bergstrom does not teach symbols of a downlink signal that can be scheduled for uplink transmission.  Instead, the examiner relies on Bergstrom to teach not performing transmission of the uplink data when the uplink data is scheduled, (Fig. 3 Allocated resources for uplink transmission No packet TX Para 53 56 63)   As the examiner has explained before, there are many examples where resources are allocated for uplink transmissions in case the resources are needed, but the uplink resources are not used at certain times because they are not need at those times.
Ren does not teach symbols of a downlink signal that can be scheduled for uplink transmission.  Instead, the examiner relies on Ren to teach if half-duplex communication is performed, the control section does not perform the uplink data transmission in a predetermined time after the downlink signal (Fig. 1 GP symbol Para 16 29 54 63).
The examiner notes that there is a lot of art teaching flexible use of resources for either downlink or uplink.  The examiner is not sure what distinguishes applicant’s disclosure from other art teaching resources (subframes symbols, etc.) that can be used dynamically for either uplink or downlink, depending on the needs of the moment.
For the reasons given above and below, neither the independent nor the dependent claims are yet in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic (US 2016/0119948 A1) in view of Bergstrom et. al. (US 2013/0308610 A1).
Regarding Claim 7, Damnjanovic discloses a terminal (Fig. 8 115-f User Equipment (UE) Para 142) comprising:
a receiver that receives information (Fig. 8 835 Transceiver Para 144) indicating symbols of a downlink signal (Fig. 13 1320 Para 3 170 “a TDD-based frame structure that allows for dynamic switching between downlink and uplink symbols and for variable TTI lengths…eCC transmissions, may include designated downlink symbols 1340 and designated uplink symbols 1360, and flexible symbols 1345 that may be allocated as uplink or downlink symbols based on particular traffic needs”  Both the “frame” and the “Transmission Time Interval” correspond to signals composed of symbols.  The TTI may be composed of “downlink symbols” and “flexible symbols” being used as downlink symbols and may correspond to a downlink signal), including a synchronization signal (Para 171 “The designated downlink symbols 1340…may be provided to enable…synchronization”) and a physical broadcast channel (PBCH) (Para 88 “DL physical channels may include physical broadcast channel (PBCH”), wherein an uplink data is capable of being scheduled in a symbol corresponding to symbols of the downlink signal; (Fig. 13 “UL/DL” Para 170 171 “As mentioned, flexible symbols 1345 may be switched to be uplink or downlink symbols”) and
Fig. 8 805 Processor Para 144)  
Bergstrom discloses something Damnjanovic does not explicitly disclose: not transmitting an uplink data transmission when an uplink data is scheduled (Fig. 3 Allocated resources for uplink transmission No packet TX Para 53 56 63 “unused allocated uplink transmission resource” where “allocated” corresponds to scheduled and where “unused” corresponds to not transmitted.)
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct a terminal comprising: a receiver that receives information indicating symbols of a downlink signal, including a synchronization signal and a physical broadcast channel (PBCH), wherein an uplink data is capable of being scheduled in a symbol corresponding to symbols of the downlink signal: and a processor that does not perform transmission of the uplink data in the symbol when the uplink data is scheduled in symbol.  The motivation is to save time by scheduling uplink data transmission before the data is available, as taught by Bergstrom (Para 56).  Occasionally the data will not be ready at the scheduled transmission time.
Regarding Claim 8, Damnjanovic discloses the receiver receives information indicating a periodicity of the signal (Para 84 “UL-DL configurations with switch-point periodicity”)
Regarding Claim 10, Damnjanovic discloses a radio communication method for a terminal (Fig. 13 Para 169-173) comprising:
receiving information indicating symbols of a downlink signal (Fig. 13 1320 Para 170 171 “The designated downlink symbols 1340 and designated uplink symbols 1360 may be configured by a base station…and may be communicated to one or more Para 171) and a physical broadcast channel (PBCH) (Para 88), wherein an uplink data is capable of being scheduled in a symbol corresponding to symbols of the downlink signal (Fig. 13 “UL/DL” Para 170 171); and
Bergstrom discloses not transmitting an uplink data transmission when an uplink data is scheduled (Fig. 3 Allocated resources for uplink transmission No packet TX Para 53 56 63)
Regarding Claim 12, Damnjanovic discloses a base station (Fig. 9 Para 146) comprising:
a transmitter (Fig. 9 915 Transmitter Para 146) that transmits information indicating symbols of a downlink signal (Fig. 13 1320 Para 170 171), including a synchronization signal (Para 171) and a physical broadcast channel (PBCH) (Para 88), wherein an uplink data is capable of being scheduled in a symbol corresponding to the  symbols of the downlink signal (Fig. 13 “UL/DL” Para 170 171); and 
a receiver (Fig. 9 905 Receiver Para 146)
Bergstrom discloses not transmitting an uplink data transmission when an uplink data is scheduled (Fig. 3 Allocated resources for uplink transmission No packet TX Para 53 56 63)
Regarding Clam 13, Damnjanovic discloses a system comprising a base station and a terminal (Fig. 2 105a Base Station 115a UE Para 99), wherein:
the base station comprises:
Fig. 9 915 Transmitter Para 146) that transmits information indicating symbols of a downlink signal (Fig. 13 1320 Para 170 171), including a synchronization signal (Para 171) and a physical broadcast channel (PBCH) (Para 88); 
the terminal comprises:
a receiver (Fig. 8 835 Transceiver Para 144) that receives the information indicating the symbols of the downlink signal (Fig. 13 1320 Para 170 171), including the synchronization signal (Para 171) and the PBCH (Para 88), wherein an uplink data is capable of being scheduled in a symbol corresponding to the symbols of the downlink signal (Fig. 13 “UL/DL” Para 170 171); and
a processor (Fig. 8 805 Processor Para 144)  
Bergstrom discloses not transmitting an uplink data transmission when an uplink data is scheduled (Fig. 3 Allocated resources for uplink transmission No packet TX Para 53 56 63)
Claims 9 and 11 are rejected under U.S.C. 103(a) as being unpatentable over Damnjanovic (US 2016/0119948 A1) in view of Bergstrom et. al. (US 2013/0308610 A1) and in further view of Ren et. al. (US 2018/0295220 A1)
Regarding Claim 9, the combination of Damnjanovic and Bergstrom discloses the terminal of claim 7
Ren discloses something neither Damnjanovic nor Bergstrom explicitly discloses: if half-duplex communication is performed (Para 54 describes half-duplex communication), the control section does not perform the uplink data transmission in a predetermined time after the downlink signal (Fig. 1 GP symbol Para 16 “the last symbol of the last downlink-only subframe in consecutive downlink-only subframes in Para 29 63 “one symbol 112 is used for a guard period (Guard Period, GP)” Neither uplink nor downlink is performed in a guard period)
Therefore it would have been obvious to one skilled in the art at the invention was filed for, if half-duplex communication is performed, the control section to not perform the uplink data transmission in a predetermined time after the downlink signal.  The motivation including the Guard Period is to allow for the small delay in that occurs in all devices when switching between uplink and downlink, as was well known to those of ordinary skill in the art at the time the invention was filed.
Regarding Claim 11, the combination of Damnjanovic, Bergstrom and Ren discloses claim 11 as explained in claims 9 and 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463